Dear Judge Conner:
This office is in receipt of your request for an Opinion from the Attorney General on who among a parish's board of election supervisors can and/or should vote to elect the board's president. Your concerns and the Attorney General's responses to those concerns are presented as follows:
WHO PARTICIPATES IN THE ELECTION PROCESS WHEREBY A PARISH BOARD OFELECTION SUPERVISORS ELECTS ITS PRESIDENT?
LA.REV.STAT. § 18:423 governs your concerns and pertinently provides:
  C. (1) Composition. In each parish, the board of election supervisors shall be composed of the registrar of voters, the clerk of court, the chairman of the parish executive committee of each recognized political party or his designee who shall be a member of the parish executive committee of the same recognized political party, and one member appointed by the governor.
  (2) In a parish where a parish executive committee of a recognized political party has not been formed, the chairman of the state central committee of that political party may appoint a voter who is registered in the parish as being affiliated with the political party to serve on the parish board of election supervisors.
  D. (1) Officers. Each parish board of election supervisors shall elect one of its members as president of the board, and may elect a secretary and any other officers it deems necessary.1 *Page 1
In our opinion, LA.REV.STAT. § 18:423 requires each member of the parish board of election supervisors (identified in § C(1)) to vote to elect one (1) of the board's members as the board's president.
If we may be of further assistance, please do not hesitate to contact the undersigned.
  Yours very truly,
 JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  __________________________  DAVID A. YOUNG Assistant Attorney-General
  JDC: DAY
1 LA.REV.STAT. §§ 18:423(C) and (D)(1).